DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the communication filed 6/7/2021.
Claims 1-27 are pending, Claims 12-19 are withdrawn, and Claims 1-11 and 20-27 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-11 and 20-24 in the reply filed on 6/7/2021 is acknowledged.  The traversal is on the ground(s) that Original claims 12-19 are drawn to a Species “gas” which is encompassed by the Genus “fluid”.  This is persuasive, therefore the Restriction between Original Invention II (claims 12-19) and Invention III (claims 20-27) is withdrawn.  However, as noted by Applicant, this point is moot because Applicant has amended claims 20-27 to depend from claim 1.  The restriction between Invention I and II stands, because Invention I requires a sensor for measuring distance and a computer, not required by Invention II.  And Invention II requires a gas, not required by Invention I.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/7/2021.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-11 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Suefuku (US 2020/0216173 A1) in view of Boehme (US 2018/0208307 A1).
Re claim 1, Suefuku discloses a robotic device (abstract, ¶ [0006] drone) for working on a surface, comprising: 
a body (ref. 11 see fig. 1) including a tool (ref. 15) for working on the surface; 
a controller (ref. 30) moving said body along the surface; 
a first set of at least two rotors (ref. 131) mounted to said body and generating thrust in a first direction towards the surface; 
a second set of at least two rotors (ref. 121) mounted to said body and generating thrust in a second direction away from the surface (Here, as seen in Fig. 1, the REACTION FORCE and the thrust/force of rotors 131 are opposing but spaced along an axis, seen in figs. 1 and 3.  It is therefore expected or inherent that a rotational moment is generated around a point somewhere between the rotors 131 and the nozzle 15, in the clockwise direction as depicted in figs. 1 and 3.  As such, to maintain stability (¶ [0060], [0063] state maintaining) rotors 121 must generate an opposing rotational force that necessarily includes a component opposing/away from the surface) (see also ¶ [0100] discussing angles formed between rotors 121 and 131 other than 90, such that rotors 121 must therefore have a thrust component at least in part opposite from the thrust of rotors 131 and therefore away from the surface).
Suefuku does not explicitly disclose a sensor measuring a distance between said body and the surface; and a computer adjusting said first set of rotors and said second set of rotors in response to said sensor to place said body in position to work on the surface.  
However, Boehme discloses it is very well-known in the cleaning drone art (abstract) to provide a sensor (refs. 12-15) measuring a distance between said body and the surface (¶ [0041], [0062]); and a computer (¶ [0022] semi-autonomous control…the control calculates, satisfies a computer as it perform computations) adjusting rotors in response to said sensor to place said body in position to work on the surface (¶ [0022] predetermined distance).  
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the robotic device of Suefuku to further include a sensor and computer, as suggested by Boehme, in order to automate the distance control of the robotic device to prevent user error and/or damage to the surface or device.
Examiner’s Note:  Examiner highlights, as recited, the “thrust” of the first set of at least two rotors and the second set of two rotors are not required to be contemporaneous, i.e. moving the drone towards and away from a surface would satisfy the limitations as claimed.
Re claims 2-4, Boehme further discloses wherein said computer adjusts said first set of rotors and said second set of rotors in response to said sensor to hold said body in a non-contact position to work on the surface (¶ [0022] predetermined distance).  Re claim 3, wherein said first set of rotors and said second set of rotors generate thrust in opposing directions (see discussion in claim 1 on the opposing rotational moment/ torque, necessarily having component opposing each other to maintain stability).  Re claim 4, Suefuku further discloses wherein said computer adjusts said first set of rotors to generate thrust opposing a work force produced by said tool (¶ [0085] counteract the reaction force).
Re claims 5-8, Suefuku or Boehme further discloses wherein the surface is provided as a building (Suefuku ¶ [0001]; Boehme ¶ [0010]).  Re claim 6, regarding the controller positioned on the building, this is a statement of intended use, the controller being capable of being moved anywhere, including on the building, if so desired.  See MPEP 2114.  Re claims 7-8, similarly, the movement of the body in any direction along the surface is a statement of intended use, the controller and robotic device being 
Re claim 10-11, Boehme further discloses a light or laser-based sensor and LIDAR (¶ [0041-[0043] LIDAR).
Re claim 20, Suefuku and Boehme further discloses the jet configured to emit a fluid for working on the surface (Suefuku ref. 15 ¶ [0066] nozzle water; Boehme ref. 106 ¶ [0041] spray nozzle).
Re claims 21-23, Regarding “a third set of at least two rotors mounted to said body and generating thrust responsive to ambient conditions to place the body in position to work on the surface”, Suefuku discloses at least 4 rotors 121, as such, can form a second set and a third set of at least two rotors each.  Re claim 22, see rejection to claim 4.    Re claim 23, regarding a second sensor, Suefuku discloses a plurality of sensors (¶ [0061] gyro, altitude, gps, etc.).  Re claim 24, Boehme further discloses pressure sensors  (¶ [0044]).
Re claim 25, Suefuku further discloses an actuator configured to pivot said jet (see figs. 17-20 Angle Adjustment Mechanism).
Re claims 26-27, Suefuku discloses a liquid and the line (¶ [0066] water, see fig. 1 ref. 50 line).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suefuku in view of Boehme, as shown above, and further in view of Dahlstrom (US 2015/0274294 A1).
Re claim 9¸ Suefuku/Boehme discloses as shown above, but does not disclose a tehther, as claimed.  However, Dahlstrom teaches it is known in the drone/robotic device art (abstract) to provide a tether (ref. 122) connecting the device to a controller (¶ [0037] base station 124/command and control components in ref. 130).  At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the robotic device of Suefuku/Boehme to further include a tether, as suggested by Dahlstrom, in order to ensure secure connection and stability of controls.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20190084679A1; US9764839B2   note thrust toward surface
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner




/KEVIN G LEE/Examiner, Art Unit 1711